DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 8/21 and 10/21 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,455,593. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, the claim is narrower than patent claims 1 and 3.  The limitation “power receiving circuitry…configured to wirelessly receive, from a feed unit, a magnetic field that feeds power” can be found in “power receiving circuitry configured to receive electric power…using a magnetic field” in patent claim 1.  The limitation “current increasing circuitry that comprises a dummy load” is found in “current increasing circuitry including one or a plurality of dummy loads” in patent claim 1.  The limitation “control circuitry configured to determine…and control…whether or not the receiving current is less than a predetermined threshold current” can be found in “control circuitry configured to perform, when receiving current supplied…is less than a predetermined threshold current” in patent claim 1.  The limitation “the current increasing circuitry that causes the current increasing circuitry to connect the dummy load to a supply path” can be found in “the control circuitry performs the current increasing control, by connecting one or more of the dummy loads to a point in a supply path” can be found in patent claim 3.
Patent claims 1 and 3 do not claim “convert, into a receiving current, the electric power…wirelessly receives from the feed unit.”  It is a common knowledge in power circuitry to convert/rectify the input to an appropriate output for use in the device. Therefore, it would have been obvious to have convert the current to allow the device to use.
Re claim 2, patent claims 1 and 3 do not claim the supply path is a ground.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the supply path be a ground, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Re claims 3 and 5, the limitation can be found in patent claim 1, second and last paragraphs.
Re claim 4, the limitation of “additional loads” is satisfied by “a plurality of dummy loads” in patent claim 1.
	Re claim 6, patent claims 1 and 3 do not claim the main load being a battery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the main load being a battery since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087